Case 6:19-cv-01768-PGB-LRH Document1 Filed 09/10/19 Page 1 of 5 PagelD 1

 

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

 

 

 

 

ZS
. “OF 1 kar
UNITED STATES DISTRICT COURT”
for the o, Se a on
- | bp OK Ry
Northern District of Florida “ae \’ ED
WS Oe ae
Orange Orlando Division on eal
In re: Oral Gray Me AN se oa
Real party in Interest(jus personarum). ) Case No. (9 -\4 MYO RL Aol ett
ORAL GRAY, infant/minor ) (to be filled in by the Clerk's Office)
—_ ; Plaintifj(s) - - ) ,
(Write the full name of each plaintiff who is filing this complaint. <4,
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) Yes L| No
please write “see attached” in the space and attach an additional
page with the full list of names.) )
~y- )
)
CAPITAL ONE AUTO FINANCE. )
MICHAEL C. SLOCUM )
OLIVIA F. )
7 Defendant(s)
)
)

write “see attached” in the space and attach an additional page

with the full list of names.)

I.

COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE

DEFENDANT OWES PLAINTIFF A SUM OF MONEY
(28 U.S.C. § 1332; Diversity of Citizenship)

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Oral Gray
Street Address RFD 1 109 Nolton Way _ a _ — SS
City and County Orlando OO — ee
State and Zip Code Florida[32822]2=«2*~O!O~*é‘“‘CsS*S*‘<CS*«C‘CS*”W
Telephone Number 407-595-6960 _ — es ge ee
Pr LL SAIS ogray5@gmail.com SSS

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if mown). Attach additional pages if needed.

Page | of 5
Case 6:19-cv-01768-PGB-LRH Document 1 Filed 09/10/19 Page 2 of 5 PagelD 2

 

Defendant No. 1!
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifinown)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if inown)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if mown)

CAPITAL ONE AUTO FINANCE

 

N/A

 

7933 PRESTON RD

 

PLANO

 

TX 75024

 

800-227-3863

 

 

MICHAEL C. SLOCUM

 

PRESIDENT

 

7933 PRESTON RD

 

PLANO

 

TX 75024

 

800-227-3863

 

 

OLIVIA F.

 

unknown

 

7933 PRESTON RD

 

PLANO

 

TX 75024

 

800-227-3863

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 6:19-cv-01768-PGB-LRH Document 1 Filed 09/10/19 Page 3 of 5 PagelD 3

 

 

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1, If the plaintiff is an individual
The plaintiff, (name) Oral Gray ,18a

citizen of the United State of America
State of (name) Florida

2. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) :

 

 

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

1. If the defendant is an individual

The defendant, (name) MICHAEL C. SLOCUM
is a citizen of

 

 

 

 

the State of (name) . Or is a citizen of
(foreign nation)

2. If the defendant is a corporation
The defendant, (name) CAPITAL ONE AUTO FINANCE , is incorporated under
the laws of the State of (name) Texas , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) :

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Cc. The Amount in Controversy
The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at

stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
INT.

Case 6:19-cv-01768-PGB-LRH Document1 Filed 09/10/19 Page 4 of 5 PagelD 4

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The defendant, (name) CAPITAL ONE AUTO FINANCE , owes the plaintiff (specify the

amount) $ 100,000 , because (use one or more of the following, as appropriate):

 

On March 20™ 2019; | (oral gray) mailed a bill of exchange in the amount of $18,285.20, with
instructions on, how to set off a debt owed to, CAPITAL ONE AUTO FINANCE. At the same time | also
sent a letter to, Secretary of the Treasury Steven Mnuchin, informing the Treasury of my bill of
exchange to Capital One Auto Finance.

On April 6, 2019 | received a letter from a Olivia F. stating that they denies any allegation that I’m

alleging, and that they have rejected my payment, however there was no explanation as to why, or was

an attempt to tender payment with the instrument, even though the documents were sent with clear —_
instructions. Also my negotiable instruments were never mailed back to me.

It is on these grounds that I’m suing CAPITAL ONE AUTO FINANCE and the named employees, OLIVIA F.
and the president of CAPITAL ONE AUTO FINANCE, Michael C. Slocum in the amount of, $100,000.00 for
breach of contract, NOT returning my negotiable instrument, loss of my vehicle, the income lost by not
having transportation to see clients and my valuables in the vehicle, which were destroyed disposed of
by ASSET INVESTATION AND RECOVERY, the repossession company.

Page 4 of 5
Case 6:19-cv-01768-PGB-LRH Document1 Filed 09/10/19 Page 5 of 5 PagelID 5

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: — Gfuf20r9

Signature of Plaintiff BL
Printed Name of Plaintiff Oral Gray

 

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

Telephone Number
E-mail Address

 

Page 5 of 5
